Citation Nr: 0902626	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-13 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether severance of service connection for diabetes 
mellitus type II, peripheral neuropathy of all extremities, 
erectile dysfunction, and special monthly compensation for 
loss of a creative organ, was proper.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In July 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the rating decision on appeal, the RO severed service 
connection for diabetes mellitus type 2, peripheral 
neuropathy of each extremity, and erectile dysfunction; and 
severed entitlement to special monthly compensation for loss 
of use of a creative organ.  

These severed benefits were established based on the 
presumption that the veteran's diabetes mellitus was caused 
by exposure to an herbicide agent ("Agent Orange") during 
active service.  The reason for these severences was an April 
2006 medical opinion that the veteran's diabetes was related 
to a pancreatectomy which was performed many years after 
separation from active service and had no relationship to 
exposure to Agent Orange during service.  The severance 
decision focuses--not on whether the original decision was 
clearly erroneous--but on whether the current "evidence 
establishes that [service connection] is clearly erroneous."  
Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

Evidence identified by the veteran, but not of record, would 
be helpful to the Board in determining if the RO was in error 
in severing service connection and special monthly 
compensation.  During the July 2008 hearing, the veteran 
referred to attacks and to a 1996 pancreatectomy.  
Specifically, the veteran testified "[i]n 1996 Dr. Dunlap 
from Holland, he did surgery on me because I kept having 
these attacks and he found out it was my pancreas.  So he 
removed three quarters of my pancreas."  Hearing transcript 
at 5.  The appellant also testified that he currently sees 
Dr. Namath at the Young's Tunnel Belmont Clinic for relevant 
medical treatment.  Id. at 9.  

At his hearing, the veteran testified that he began treatment 
with VA in 2001, including at the Chillicothe, Ohio, and 
Pittsburgh, Pennsylvania, facilities.  A review of the claims 
file shows that VA treatment records have been procured 
beginning in 2002.  Since there may be further VA medical 
records available, remand is necessary.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

On remand, the veteran should be invited to submit evidence 
related to the 1996 pancreatectomy, including evidence from 
Dr. Dunlap and from Dr. Namath.  

The veteran's claim for TDIU must also be remanded as this 
claim is inextricably linked to the issue of severance of 
service connection for diabetes mellitus and disabilities 
flowing from diabetes mellitus.  See Hoyer v. Derwinski, 1 
Vet. App. 208, 209-10 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter requesting 
that he submit any and all evidence 
(including names of medical providers, 
addresses, and dates of treatment) 
regarding treatment for diabetes, a 
pancreatectomy, or treatment for 
pancreatic disease.  This is to include 
evidence from Dr. Dunlap of Holland and 
Dr. Namath of the Young's Tunnel Belmont 
Clinic.  He should be informed that VA 
will assist him in obtaining this evidence 
and provided with copies of VA FORM 21-
4142, Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs (VA).  

Obtain outstanding VA treatment records 
from the Chillicothe, Ohio, and 
Pittsburgh, Pennsylvania, facilities from 
2001.  

2.  If additional evidence or information 
is received, and after any indicated 
further development, readjudicate the 
matter on appeal.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative a 
supplemental statement of the case and 
allow for an appropriate time to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




